                                                                            IN CLERK'S OFFICE   >
                                                                       US DISTRICT COURT E.D.N.Y.

 UNITED STATES DISTRICT COURT
                                                                       ★ JUL ^ 2019 ★
EASTERN DISTRICT OF NEW YORK
                                                            -X          BROOKLYN OFFICE
GEETA BUGTANl,

                        Plaintiff,                               MEMORANDUM AND ORDER
                                                                 18-CV-5003(AMD)(RER)
                -against-

DISH NETWORK LLC,

                        Defendant.
                                                           X

ANN M.DONNELLY,United States District Judge:

        On August 30, 2018, the pro se plaintiff, Geeta Bugtani, brought this action alleging

discrimination, hostile work environment, and retaliation against her former employer, Dish

Network. The plaintiff also claims whistleblower protection under the Sarbanes-Oxley Act, 18

U.S.C.A. § 1514A. On November 5, 2018, the defendant moved to compel arbitration and

dismiss the complaint. For the reasons that follow, the defendant's motion to compel arbitration

ofthe plaintiffs discrimination, hostile work environment, and retaliation claims is granted.

The plaintiffs whistleblower claim is dismissed. The action is stayed pending arbitration.

                                          BACKGROUND'

        The plaintiff was employed as a customer experience representative at DISH Network

from sometime in January of 2017 until March 3, 2018. (ECF No. 1 at 4, 11; ECF No 15-1 at

32.) During her employment orientation, she signed an arbitration agreement with the



'I consider documents outside ofthe pleadings, including documents attached to the parties' motion
briefs, for purposes of deciding a motion to compel arbitration. See Faggiano v. CVS Pharm, Inc., 283
F.Supp.3d 33,34 n.l (E.D.N.Y. 2017)(citing BS Sun Shipping Monrovia v. Citgo Petroleum Cor/?., No.
06-CV-839(HB), 2006 WL 2265041, at *3 n.6 (S.D.N.Y. Aug. 8, 2006)("While it is generally improper
to consider documents not appended to the initial pleading or incorporated in that pleading by reference
in the context of a Rule 12(b)(6) motion to dismiss, it is proper(and in fact necessary) to consider such
extrinsic evidence when faced with a motion to compel arbitration"); see also Sphere Drake Ins. Ltd. v.
Clarendon Nat'lIns. Co., 263 F.3d 26, 32-33(2d Cir. 2001)(vacating in part district court's order
compelling arbitration based on testimonial affidavit submitted by appellant).
company,(ECF No. 1 at 32; ECF No. 1112;ECF No. 11-1 at 2-4), which reads, in relevant

part:


               1. In consideration of the mutual promises within this Agreement,
               Employee and DISH mutually agree that any past, present or future
               claim,controversy, and/or dispute between them,including without
               limitation any claim or dispute arising out of or related to
               Employee's...employment,and/or termination ofemployment..
               . shall be resolved by binding arbitration administered by the
               American Arbitration Association

               2. A Party who wishes to arbitrate a Claim must prepare a written
               demand for arbitration ... that identifies the claims asserted ...
               That Party must file the Request for Arbitration-along with a copy
               ofthis Agreement

               7. The Arbitrator shall have the exclusive authority to resolve any
               dispute relating to the interpretation, applicability, enforceability,
               or formation ofthis Agreement

               15. Employee and DISH voluntarily agree to arbitrate all claims
               covered by this agreement.

(ECF No. 1 at 49; ECF No. 11-1 at 2-4.) The plaintiffcontends that she signed a second policy

without reading the contract. (ECF No. 14 at 5.) She was told to sign a "blank screen" or risk

termination. {Id, at 5; ECF 18 at 1.)

        The plaintiff alleges that she suffered repeated verbal, physical, and sexual harassment

during her employment. (ECF No. 1 at 11-13.) One colleague called her the "hired help" and

"aiy Bengali," a reference to her national origin. {Id. at 11.) Another colleague told her that she

looked "so hot" and "ma[de him] want to hurt [his] wife." {Id. at 11,43-45.) A third colleague

told her that her dress excited him. {Id. at 11.) When the plaintiff reported the harassment to

her "[c]oach," {Id. at 11), he allegedly said she was "trouble," and threatened to "tell HR [that
she was] bothering" him.^ {Id. at 11.) He delayed her performance review and refused to take

calls from customers about her performance. {Id. at 12-13.)

        According to the plaintiff,"[cjonsumers in 10 states must be made aware oftheir

right[s] pertaining to protection plan [and] tech visits[,]" {Id. at 6), although the company

encouraged employees to misrepresent the cost of a protection plan to customers, and to add

programming to customers' plans without their consent. {Id. at 13.) The plaintiff claims that

the fraud "could raise concerns" under the Sarbanes-Oxley Act. {Id. at 4.)

        The plaintiff was terminated on March 3, 2018. (ECF No. 1 at 4.) She believes the

company fired her because she refused to be part ofthe company's fraudulent practice, and as

retaliation from her coach. {Id. at 13.) The plaintiff filed a complaint against the defendant

with the Equal Employment Opportunity Commission. (ECF No. 11-1 at 8-12.) The EEOC

granted the plaintiff a Right to Sue letter on June 8, 2018. {Id. at 8, 17.)

        On June 29,2018,the plaintiff filed a demand for arbitration with the American

Arbitration Association, claiming "sexual harassment, retaliation, unlawful discharge, emotional

torture, and more       "(No. 11-1 at 19.) The parties began the arbitration process shortly

thereafter. The plaintiff questioned the Association's pro se administrator about the process,

{Id. at 88-89), and the parties mutually chose an arbiter. {Id. at 97-98, 111.)

        The process broke down when the arbiter disclosed that he had previously worked with

counsel for Dish Network on mediations. {Id. at 101.) The plaintiff argued that the arbiter had

a conflict ofinterest and that his compensation rate was too high. (ECF No. 1 at 30-31.) She

complained that his appointment demonstrated that the arbitration process would be unfair, and

she withdrew her claims. (ECF No. 1 at 28, 31.)


^ The plaintiff also claims that the coach regularly hit the back of her chair, slamming her into her desk
and injuring her ribs. {Id. at 12.)
         The plaintiff subsequently filed this action on August 30,2018. (ECF No. 1.) The

plaintiff also claims to have reported the defendant to the Securities and Exchange Commission,

the Federal Communications Commission,the Federal Trade Commission, and the Financial

Industry Regulatory Authority. {Id. at 41.)

                                              DISCUSSION


         Allegations in a pro se complaint are held to "less stringent standards than formal

pleadings drafted by lawyers." Haines v. Kerner, 404 U.S. 519,520(1972). The court must

read a pro se complaint liberally and interpret it to raise the strongest arguments it suggests,

especially when it alleges civil rights violations. See Erickson v. Pardus, 551 U.S. 89,94

(2007);      also Weixel v. Bd ofEduc. OfCity ofNew York, 289 F.3d 138, 146(2d Cir. 2002)

(citing Weinstein v. Albright, 261 F.3d 127, 132(2d Cir. 2001)).

        The Court liberally construes the complaint as asserting discrimination, hostile work
                                                                 t

environment, and retaliation based on the plaintiffs national origin^ and sex under Title VII of

the Civil Rights Act of 1964,42 U.S.C. §§ 2000e-2000e-17, the New York State Human Rights

Law,§ 290 et seq., and the New York City Human Rights Law,N.Y.C. Admin. Code § 8-101 et

seq. The complaint also claims that she is entitled to whistleblower protection under the

Sarbanes-Oxley Act, 18 U.S.C.A. § 15 HA."*


^ In her complaint, the plaintiff did not mark "national origin" as one basis for her claim. (ECF No. 1 at
4.) "Merely checking a box, or failing to check a box does not necessarily control the scope ofthe
charge." Cooper v. Xerox Corp., 994 F.Supp.429,436(W.D.N.Y. 1998). Here,the plaintiffs
complaint includes at least one allegation that a colleague referred to her in a "rude and racial" way as
"hired help" and "aiy Bengali." (Id. at 11.)
 In a single sentence in her complaint, the plaintiff claims a violation ofthe Equal Pay Act,29 U.S.C. §
206, etseq., because her "performance management metrics were 'managed' beyond her" performance.
(ECF No. 1 at 14.) This naked assertion, without factual content, is insufficient to state a claim.
Additionally, in a letter dated May 19,2019, the plaintiff refers to her "request for representation." The
record does not demonstrate that the plaintiff has ever moved to have counsel appointed. In any event,
her request is denied. "[I]t is well-settled that, except when faced with the prospect of imprisonment, a
litigant has no legal right to counsel in civil cases." Guggenheim Capital, LLC v, Birnbaum, 112 F.3d
444,453(2d Cir. 2013)(citations omitted). The Court cannot compel an attorney to represent a litigant

                                                     4
1.      Motion to Compel Arbitration

        The plaintiffs discrimination, hostile work environment, and retaliation claims are

subject to arbitration. Motions to compel arbitration are evaluated under a standard similar to

the standard for summary judgment motions. Nicosia v. Amazon.com, Inc., 834 F.3d 220, 229

(2d Cir, 2016)(quoting Bensadoun v. Jobe-Riat, 316 F.3d 171 at 175(2d Cir. 2003)). The court

must "consider all relevant admissible evidence" and "draw all reasonable inferences in favor of

the non-moving party." Faggiano,283 F.Supp.3d at 36. If a dispute's arbitrability can be

decided as a matter oflaw based on undisputed facts in the record, the court"may rule on the

basis ofthat legal issue and 'avoid the need for further court proceedings.'" Wachovia Bank,

Nat'lAss'n v. VCG Special 0pp. Master Fund, Ltd., 661 F.3d 164, 171 (2d Cir. 2011)(quoting

Bensadoun, 316 F.3d at 175).

        The Federal Arbitration Act^ provides that arbitration agreements "evidencing a

transaction involving [interstate] commerce ... shall be valid, irrevocable, and enforceable,

save upon such grounds as exist at law or in equity for the revocation of any contract." 9 U.S.C.

§ 2. The FAA establishes a "liberal federal policy favoring arbitration agreements."

CompuCredit Corp. v. Greenwood, 565 U.S. 95,98 (2012); see also Buckeye Check Cashing,

Inc. V. Cardegna, 546 U.S. 440,443(2006)(The FAA "embodies the national policy favoring

arbitration and places arbitration agreements on equal footing with all other contracts").




in a civil case without a fee. Mallard v. U.S. Dist. Court,490 U.S. 296(1989). Rather, the Court may
only request that an attomey volunteer to take the case, and even then, considers various factors before
making the request. The primary consideration is whether the plaintiffs position is "likely to be of
substance." Ferelli v. River Manor Health Care Ctr., 323 F.3d 196,204(2d Cir. 2003). The plaintiffs
complaint does not establish the threshold requirement that her claims are "likely to be of substance."
Accordingly, plaintiffs request for pro bono counsel is denied with prejudice.
^ The parties do not dispute that the FAA applies to the at-issue arbitration agreement.
        The court should consider(1) whether the parties agreed to arbitrate,(2)the scope ofthe

arbitration agreement, and (3)if federal statutory claims are asserted, whether Congress

intended those claims to be nonarbitrable. JLMIndus., Inc. v. Stolt-Nielsen SA,387 F.3d 163,

169(2d Cir. 2004)(citation omitted). If some, but not all, ofthe claims in the case are

arbitrable, the court must consider whether to stay the balance of the proceedings pending

arbitration. Id. Arbitration clauses can be invalidated by "generally applicable contract

defenses, such as fraud, duress, or unconscionability[.]" AT&T Mobility LLC,563 U.S. 333,

339(2011)(citations omitted).

        A.      The parties' arbitration agreement is enforceable.

        The FAA requires only that an arbitration agreement be in writing, not that it be signed.

Thomas v. Pub. Storage, Inc., 957 F. Supp. 2d 496,499(S.D.N.Y. 2013)(citing Gonzalez v.

Toscorp Inc., No. 97-cv-8158(LAP), 1999 WL 595632, at *2(S.D.N.Y. Aug. 5, 1999)). A

non-signatory "may be bound by an arbitration clause if its subsequent conduct indicates that it

is assuming the obligation to arbitrate." Thomson-CSF, S.A. v. Am. Arbitration Ass'n,64 F.3d

773,777(2d Cir. 1995); see also Gvozdenovic v. United Air Lines, Inc., 933 F.2d 1100, 1105

(2d Cir. 1991).

        The plaintiff admits that she signed an arbitration agreement with the defendant, thus

indicating her consent to the process. (ECF No. 1 at 32.) See Schreiber v. Friedman,2017 WL

5564114, at *6(E.D.N.Y. Mar. 31,2017)(citing Genesco, Inc. v. T. Kakiuchi & Co., 815 F.2d

840, 845(2d Cir. 1987)("[A] party is bound by the provisions of a contract that [s]he signs,

unless [s]he can show special circumstances that would relieve h[er] ofsuch an obligation")).

Even ifthe plaintiff had not signed the arbitration agreement,^ her subsequent conduct manifests


^ The plaintiff asserts that the initial arbitration agreement is void because she signed a second agreement
without knowing its terms and under threat oftermination. (ECF No. 1 at 14; ECF No. 14 at 5.) The
a clear intent to arbitrate: she began the arbitration process, sent an arbitration demand letter

with a copy ofthe arbitration agreement, inquired about the arbitration process, and chose an

arbitrator before she prematurely withdrew her claims from arbitration. Thus,the parties'

arbitration agreement is enforceable.

        B.      The plaintiffs discrimination claims are within the scope of the arbitration
                agreement.

        The arbitration agreement mandates arbitration for "any claim or dispute arising out of

or related to Employee's ... employment, and/or termination ofemployment." (ECF No. 1 at

49; ECF No. 11-1 at 2-4.) A presumption of arbitration arises, even over collateral matters,

when an arbitration clause is broad. JLMIndus., Inc., 387 F.3d at 172 (citing Louis Dreyfus

Negoce S.A. v. BlystadShipping & Trading Inc., 252 F.3d 218,224(2d Cir. 2001)(internal

quotation marks and citations omitted). "[DJoubts concerning the scope of arbitrable issues

should be resolved in favor of arbitration." E.E.O.C. v. Rappaport, Hertz, Cherson &

Rosenthal, P.C., 448 F. Supp. 2d 458,461 (E.D.N.Y. 2006)(citing Gilmer v. Interstate/Johnson

Lane Corp., 500 U.S. 20, 25 (1991)).

        The arbitration agreement that the plaintiff signed is broad,see Johnston v. Electrum

Partners LLC,2018 WL 3094918, at *10(S.D.N.Y. June 21, 2018)(citing Mehler v. Terminix

Int'l Co. L.P., 205 F.3d 44,49(2d Cir. 2000)(clause providing arbitration for "any controversy

or claim between [the parties] arising out of or relating to" a contract is "classically broad")).



plaintiffs allegations, which are assumed to be true, are not enough to show duress. See Kearins v.
Panalpina, Inc., 570 Fed. App'x 9, 10(2d Cir. 2014)(summary order)("[A] person who signs an
agreement is conclusively bound by it even if[s]he did not read the agreement or understand its terms");
see also Williams v. ParkellProd., Inc., 91 F. App'x 707,708(2d Cir. 2003)(summary order)("It is
well-settled, however,that conditioning employment on the acceptance of an agreement to arbitrate
disputes, including those arising under civil rights laws, is not itself unlawfully coercive"). Even if the
updated contract was void, the plaintiff does not explain why the first contract- which she admits she
signed - would also be void.
  and the plaintiffs various discrimination claims relate to her employment and termination.^

  While the agreement does not explicitly state that discrimination claims are subject to

  arbitration,"arbitration clauses may cover statutory claims even if the clause at issue does not

  mention the specific statutes or statutes in general." Thomas,957 F.Supp.3d at 500(citing

  Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 64,615(1985)(internal

  quotations omitted)). Thus,the plaintiffs discrimination claims are within the scope of

  arbitration.


          C.      The plaintiffs discrimination claims are not subject to legislative
                  preemption.

          Neither Congress nor the state and city legislatures have precluded Title VII, NYSHRL,

  and NYCHRL claims from arbitration. See, e.g., Thomas,957 F. Supp. 2d at 496(compelling

  arbitration ofan employee's Title VII, NYSHRL,NYCHRL sex discrimination and retaliation

  claims); see also Desiderio v. Nat'I Ass'n ofSec. Dealers, Inc., 191 F.3d 198,206(2d Cir.

  1999)(concluding that the plaintifffailed to show that Congress intended to preclude the waiver

  ofjudicial remedies for Title VII claims). Thus,the plaintiffs discrimination claims are not

  precluded from arbitration.

          The pl2iintiffs whistleblower claim, however, is not subject to arbitration. See Wong v.

  CKX, Inc., 890 F. Supp. 3d 411,421 (S.D.N.Y. 2012)("In 2010, Congress passed the Dodd-

  Frank Act. Section 922 ofthat Act amended the Sarbanes-Oxley Act to bar the arbitration of

  whistleblower claims").




'To the extent the plaintiff alleges that she was fired for refusing to participate in fraud, the claim also
arises out of her employment and termination and thus is subject to arbitration.

                                                       8
 II.    Motion to Dismiss and Order to Stay

        When some, but not all, of a lawsuit's claims are arbitrable, the court must consider

whether to stay the balance^ ofthe judicial proceedings pending arbitration. JLM Indus., Inc. v.

Stolt-Nielsen SA^ 387 F.3d at 169. "Once a court is satisfied that an arbitration agreement is

valid and the claim before it is arbitrable, it must stay or dismiss further judicial proceedings

and order the parties to arbitrate." Cohen v. UBS Fin. Servs., Inc., 12-CV-2147(BSJ)(JLC),

2012 WL 6041634, at *2(S.D.N.Y. Dec. 4, 2012).

        The plaintiffs sole claim that is not subject to arbitration^ -for whistleblower protection

under the Sarbanes-Oxley Act, 18 U.S.C.A. § ISA -is dismissed as time-barred. To survive a

motion to dismiss, a complaint must plead "enough facts to state a claim to relief that is

plausible on its face." Bell Atlantic Corp. v. Twombly,550 U.S. 544,570(2007). A claim is

facially plausible "when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqhal,

556 U.S. 662,678(2009). Pleadings must be construed in the light most favorable to the

plaintiff. Hayden v. Paterson, 594 F.3d 150,160(2d Cir. 2010). At the motion to dismiss

stage, the court "is generally limited to the facts as presented within the four comers ofthe

complaint, to documents attached to the complaint, or to documents incorporated within the



® The plaintiff requested a stay on February 14, 2019. (ECF No. 18.) The FAA "mandate[s] a stay of
proceedings when all ofthe claims in an action have been referred to arbitration and a stay requested."
Faggiano,283 F.Supp.3d at 37(citing Katz v. Cellco P'ship, 794 F.3d 341,347(2d Cir. 2015)).
^ The plaintiff also claims that "consumers in 10 states must be made aware oftheir right pertaining to
protection plan & tech visits." (ECF No. 1 at 6.) To the extent the plaintiff alleges consumer fraud, she
has no standing to assert that claim because she does not claim to be a consumer injured by the alleged
fraud. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548(2016)(collecting cases)(standing requires a
"particularized" injury, meaning it "must affect the plaintiff in a personal and individual way"). Even if
she is a consumer, a pro se plaintiff cannot bring a class action lawsuit. See Ackers v. United Nations,
No.05-CV-1200(FB),2005 WL 806592, at *1 n.l (Apr. 8, 2005)("The Court notes that a class action
cannot be maintained by pro se litigants").
 complaint by reference." Williams, 440 F. App'x at 9(quoting Taylor v. Vt. Dep't ofEduc., 313
 F.3d 768,776(2d Cir. 2002)).

         An employee must file a complaint with the Occupational Safety and Health

 Administration before asserting a claim under the Sarbanes-Oxley Act in federal court. Eraser
 V. Fid. Trust Co., Intern., No. 04-CV-6958(RMG)(GWG),2005 WL 6328596, at *6(S.D.N.Y.
 June 23, 2005)(citing Willis v. Vie Fin. Group, Inc., No. 04-CV-435,2004 WL 1774575, at *6
(E.D. Pa. Aug. 6,2004)). "A person who alleges discharge or other discrimination by any
person in violation of[Section 806] may seek relief... if[OSHA]has not issued a final

decision within 180 days ofthe filing ofthe complaint and there is no showing that such delay
is due to the bad faith ofthe claimant,[by] bringing an action at law or equity for de novo
review in the appropriate district court ofthe United States           "18 U.S.C. § 1514A(b)(l)(B).
         The plaintiff never filed a complaint with OSHA,(ECF No. 14 at 9), and thus failed to

exhaust her administrative remedies before filing this complaint. Accordingly, the plaintiffs
whistleblower complaint is dismissed under Rule 12.

                                            CONCLUSION

        For the reasons stated above, the plaintiffs claim under the Sarbanes-Oxley Act is

dismissed with prejudice. The Court grants the defendant's motion to compel arbitration and
stays the action pending the outcoming ofthat proceeding."




  The plaintiff also requested that the Court equitably toll the filing of her Sarbanes-Oxley complaint
with OSHA. {See, e.g., ECF No.21 at 3.) However,only OSHA - not the Court-can equitably toll a
complaint with the administration. 29 C.F.R. § 1980.103(d)("OSHA may consider the time for filing a
complaint equitably tolled if a complainant mistakenly files a complaint with another agency instead of
OSHA within 180 days after becoming aware ofthe alleged violation").
  In a single sentence in its motion to dismiss, the defendant requests attorneys' fees and costs for
having to make the motion. (ECF No. 10 at 13.) The defendant cites no authority in support of its
application. Thus, the defendant's request is denied.

                                                    10
so ORDERED.




                                   s/Ann M. Donnelly

                                 Ann M. Donnelly
                                 United States District Judge


Dated; July 8, 2019
       Brooklyn, New York




                            11
